Motion Granted; Affirmed and Memorandum Opinion filed March 10, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-21-00286-CR

                    RYAN RYDELL BONNER, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 19-CR-1881

                         MEMORANDUM OPINION

      Appellant appeals his conviction for retaliation. Appellant’s appointed
counsel filed a brief in which he concludes the appeal is wholly frivolous and
without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). On December 1, 2021,
appellant filed a pro se response to counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s pro
se response and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. We are not to address the merits of each
claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).

      The judgment of the trial court is affirmed.



                                        PER CURIAM

Panel consists of Justices Wise, Poissant and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2